Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuity/Reexam Information for 16/554087 
    
        
            
                                
            
        
    

Parent DataNo Parent Data Child DataNo Child Data

1.	Claims presented for examination: 1-20

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claim(s)  1-8 and 10-20 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Bailey et al.  (Pub. No. US 2002/0062258 A1).


As to claim 2, Bailey discloses the method of claim 1, wherein each of the pre-specified attributes of the item have a plurality of pre-specified underlying values (attribute values) (paragraph 0003).

As to claim 3, Bailey discloses the method of claim 2, further comprising: storing item metadata for the item, the item metadata including a plurality of attributes for the item and a plurality of underlying values for each attribute of the plurality of attributes (attribute common to all item associated with that name may be stores) (paragraph 0064).

As to claim 4, Bailey discloses the method of claim 3, wherein the plurality of pre-specified attributes and the plurality of pre-specified underlying values are pre-specified in that they are stored and then generated by combining the stored attributes and stored underlying 

As to claim 5, Bailey discloses the method of claim 4, wherein combining the stored attributes and stored underlying values comprises: generating a list of every combination of stored attributes and stored underlying values (the keyword_char table is used to store information about attributes values, each row contains attributes values of a corresponding attribute common to all item associated one name) (paragraph 0064).

As to claim 6, Bailey discloses the method of claim 5, wherein the list of every combination is order specific in that permutations of stored attributes and stored underlying values are stored as separate variation description of the item (the keyword_char table is used to store information about attributes values, each row contains attributes values of a corresponding attribute common to all item associated one name) (paragraph 0064).

As to claim 7, Bailey discloses the method of claim 1, wherein generating the variation descriptions set comprises: matching the one or more words to the variation descriptions set using a matching scheme (alphanumeric string matching) (paragraph 0016) (matching required matching scheme).

As to claim 8, discloses the method of claim 7, wherein the matching scheme includes at least one of: an inverted index matching scheme, a string-to-string comparison matching scheme (alphanumeric string matching) (paragraph 0016) (matching required matching scheme).

As to claim 10, Bailey discloses the method of claim 1, wherein user interface element is a search input field in a user interface of a network site (3B, fig. 7).

Claim 11 is rejected under the same reason as to claim 1, Bailey discloses a system comprising: one or more processors of a machine (computer searching and ordering system) (paragraph 0005); and a memory storing instructions that, when executed by the one or more 
Claim 12 is rejected under the same reason as to claim 2.
Claim 13 is rejected under the same reason as to claim 3.
Claim 14 is rejected under the same reason as to claim 4.
Claim 15 is rejected under the same reason as to claim 5.
Claim 16 is rejected under the same reason as to claim 6.
Claim 17 is rejected under the same reason as to claim 7.
Claim 18 is rejected under the same reason as to claim 8.
Claim 19 is rejected under the same reason as to claim 10.

Claim 20 is rejected under the same reason as to claim 1, Bailey discloses a machine-readable storage device embodying instructions operations (machine-readable medium comprising instructions) (paragraph 0009) that, when executed by a machine (computer searching and ordering system) (paragraph 0005), cause the machine to perform operations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Bailey et al.  (Pub. No. US 2002/0062258 A1) in view of Garcia et al.  (Pub. No. US 2020/0216089).



Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041.  The examiner can normally be reached on Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/            Primary Examiner, Art Unit 2154